To compel respondents, sitting as a board of canvassers, to, canvass the original returns of votes cast for relator for the-office of alderman, and to issue a certificate, based upon such returns, in a case where a re-count was in progress, the board assuming to act under Act No. 208, Laws of 1881, and the re-count had proceeded in some of the precincts upon the application of relator.
The circuit judge granted the mandamus. Affirmed April 30, 1897, without costs.
Lleld, (1) that it was not error to allow the writ on the ground that relator had not asked the common council to canvass the original returns, it appearing that it would have been impractical to make such request at the time the necessity arose for applying for the writ.
(2) The fact' that the relator had himself petitioned for a. ■ re-count in some of the precincts, would not estop him from questioning the regularity of the work of the committee.
(3) Act. 208 of the Laws of 1881 does not apply to a contest over an election to an office as a member of a body which,, by law, is made the judge of the qualifications, of its own members.
Sec. 20 of Title 2 of the Charter of the City of Grand *1152Rapids, cannot be construed as conferring upon the present council the authority not only to canvass the returns, but also to determine what .persons are elected to the several offices respectively; the authority to determine the- election of the members of the new body must be held to rest in the new council.